Case: 20-60301     Document: 00515547041         Page: 1      Date Filed: 08/31/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 31, 2020
                                No. 20-60301                      Lyle W. Cayce
                              Summary Calendar                         Clerk


 Felicia Robinson,

                                                           Plaintiff—Appellant,

                                     versus

 Webster County, Mississippi; Webster County Sheriff’s
 Department; Tim Mitchell, in his official capacity;
 Tim Mitchell, in his individual capacity; Santana
 Townsend,

                                                       Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 1:19-CV-121


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Felicia Robinson appeals the district court’s Rule 12(c) dismissal of
 her 42 U.S.C. § 1983 claims premised on alleged Fourteenth Amendment


        *
          Pursuant to 5th Circuit Rule 47.5, the Court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60301      Document: 00515547041         Page: 2    Date Filed: 08/31/2020




                                  No. 20-60301


 violations. She also challenges the district court’s denial of her motion to
 strike various Webster County defenses, premised on judicial estoppel. We
 agree with the district court and affirm.
        While the relevant precedent is clear and requires our affirmance, we
 acknowledge that the facts of this matter, as alleged by Robinson, are
 unsettling. According to Robinson’s complaint, Webster County Sheriff
 Tim Mitchell released Daren Patterson from jail for a weekend furlough.
 Sheriff Mitchell allowed the release despite knowing Patterson’s propensity
 for violence, particularly towards Robinson, his wife. The night of his
 release, Patterson verbally and physically abused Robinson while at
 Robinson’s home. Around 9:23 p.m., Robinson called Santana Townsend, a
 Webster County Sheriff’s Department dispatcher, for help.             Because
 Robinson is related to Townsend, she called Townsend’s personal cell phone
 rather than 9-1-1 or the sheriff’s department.
        Despite Robinson’s request for help, Townsend did not send a deputy
 to Robinson’s home to retrieve Patterson. Instead, Townsend gave the
 phone to another prison trusty to speak to Patterson. After the call, Patterson
 became angrier. Around midnight, Patterson attacked Robinson, punching
 her repeatedly until she blacked out. Patterson then poured “Liquid Fire”
 drain cleaner over Robinson’s nearly naked body, resulting in severe burns.
 Robinson escaped and drove to the hospital where she received extensive
 medical treatment before being transferred to a burn center. Patterson
 returned to the Webster County Jail.
        As a result of these events, Robinson filed this action against Webster
 County, the Webster County Sheriff’s Department, Sheriff Mitchell (in his
 individual and official capacity), Dispatcher Townsend (in her official
 capacity), and Patterson. In her complaint, Robinson asserted eighteen
 counts, including various § 1983 and state law claims. Patterson did not file




                                        2
Case: 20-60301       Document: 00515547041            Page: 3      Date Filed: 08/31/2020




                                     No. 20-60301


 a responsive pleading, and the clerk entered default against him. The
 remaining parties filed answers and affirmative defenses.
        Sheriff Mitchell (in his official capacity), Dispatcher Townsend, the
 Webster County Sheriff’s Department, and Webster County also moved
 jointly for judgment on the pleadings, contending Mitchell and Townsend
 should be dismissed as duplicate official-capacity defendants. The Webster
 County Sheriff’s Department filed a second motion for judgment on the
 pleadings, contending it should be dismissed as an improper defendant not
 amenable to suit. Webster County also filed a second motion for judgment
 on the pleadings, contending Robinson’s claims against it failed as a matter
 of law. Sheriff Mitchell (in his individual capacity) moved for judgment on
 the pleadings, asserting qualified immunity. Finally, Robinson moved to
 strike various defenses presented by Webster County, including that
 Patterson was not in its custody at the time of the subject incident.
        The district court addressed the parties’ motions in a single order and
 memorandum opinion. In its order and opinion, the district court denied
 Robinson’s motion to strike and granted dismissal to all parties except
 Patterson. The district court agreed that Robinson’s claims against Sheriff
 Mitchell (in his official capacity) and Dispatcher Townsend were duplicative
 of Robinson’s claims against Webster County. The court also agreed that the
 Webster County Sheriff’s Department lacked the capacity to be sued. The
 court ultimately concluded that each of Robinson’s § 1983 claims failed as a
 matter of law. Having determined that Robinson’s federal claims failed as a
 matter of law, the court declined to retain supplemental jurisdiction over
 Robinson’s state law claims.1



        1
          Dispatcher Townsend also filed a pro se Answer and Counterclaim, and Robinson
 filed a motion for judgment on the pleadings as to Dispatcher Townsend’s counterclaim.




                                           3
Case: 20-60301       Document: 00515547041           Page: 4     Date Filed: 08/31/2020




                                    No. 20-60301


        On appeal, Robinson asserts the district court erred (1) by finding
 defendants did not have a special relationship with Robinson for purposes of
 § 1983, (2) by declining to apply the state-created danger theory, and (3) by
 declining to apply the doctrine of judicial estoppel as requested in Robinson’s
 motion to strike. Robinson also contends that the district court should retain
 supplemental jurisdiction over Robinson’s state law claims if this action is
 remanded.
        We review de novo a district court’s grant of a Rule 12(c) motion.
 Machete Prods., LLC v. Page, 809 F.3d 281, 287 (5th Cir. 2015). “A motion
 brought pursuant to Rule 12(c) is designed to dispose of cases where the
 material facts are not in dispute and a judgment on the merits can be rendered
 by looking to the substance of the pleadings and any judicially noticed facts.”
Id. (quoting Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313
F.3d 305, 312 (5th Cir. 2002)). The standard for Rule 12(c) and Rule 12(b)(6)
 motions is the same. In re Great Lakes Dredge & Dock Co., 624 F.3d 201, 209–
 210 (5th Cir. 2010). That is, “a complaint must contain sufficient factual
 matter, accepted as true, to state a claim to relief that is plausible on its face.”
Id. at 210 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Otherwise,
 the complaint warrants dismissal. “In deciding whether the complaint states
 a valid claim for relief, we accept all well-pleaded facts as true and construe
 the complaint in the light most favorable to the plaintiff.” Id. (citing Doe v.
 MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008)).
        To state a valid claim for relief under § 1983, “a plaintiff must (1)
 allege a violation of a right secured by the Constitution or laws of the United
 States and (2) demonstrate that the alleged deprivation was committed by a



 The district court dismissed Robinson’s motion without prejudice when it declined to
 exercise supplemental jurisdiction over the remaining state law claims.




                                          4
Case: 20-60301         Document: 00515547041                Page: 5       Date Filed: 08/31/2020




                                         No. 20-60301


 person acting under color of state law.” James v. Texas Collin County, 535 F.
3d 365, 373 (5th Cir. 2008) (internal quotation marks and citation omitted).
 As this Court has previously recognized, “[t]he right to be protected by the
 state from private violence is limited and rests on substantive due process.”
 Doe v. Columbia-Brazoria Indep. Sch. Dist., 855 F.3d 681, 688 (5th Cir. 2017)
 (citation omitted).       As a general rule, a state’s “failure to protect an
 individual against private violence simply does not constitute a violation of
 the Due Process Clause.” DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs.,
 489 U.S. 189, 197 (1989). But there is an exception to this rule, which applies
 when the state—or in this case, the county—creates a “special relationship”
 with a citizen, requiring it to protect that citizen from harm. Doe ex rel. Magee
 v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 855–56 (5th Cir. 2012)
 (en banc). Several other circuits have also adopted a second exception known
 as the “state-created danger” theory, applicable when the state affirmatively
 created or exacerbated a dangerous situation that led to a person’s injury. See
 Kovacic v. Villarreal, 628 F.3d 209, 214 (5th Cir. 2010). But this Court has
 declined to join our sister circuits in recognizing that theory on several
 occasions.2 See, e.g., Keller v. Fleming, 952 F.3d 216, 226–27 (5th Cir. 2020);
 Columbia-Brazoria, 855 F.3d at 688; Covington, 675 F.3d at 865; Kovacic, 628
F.3d at 214.
         Here, Robinson’s claims are premised on an act of private violence.
 She contends that Webster County, via Sheriff Mitchell, violated her
 Fourteenth Amendment due process rights by releasing Patterson from jail
 and permitting him to terrorize her. While Robinson recognizes that under


         2
           “Although we have not recognized the [state-created danger] theory, we have
 stated the elements that such a cause of action would require[:] . . . ‘[1] the defendants used
 their authority to create a dangerous environment for the plaintiff and [2] that the
 defendants acted with deliberate indifference to the plight of the plaintiff.’” Covington, 675
F.3d at 865 (quoting Scanlan v. Texas A&M Univ., 343 F.3d 533, 537–38 (5th Cir. 2003)).




                                               5
Case: 20-60301      Document: 00515547041           Page: 6     Date Filed: 08/31/2020




                                   No. 20-60301


 the general rule the county is not liable for Patterson’s violent acts against
 her, Robinson contends that the district court erred by (1) finding Webster
 County did not have a special relationship with her and (2) declining to apply
 the state-created danger theory. Based on our precedent, we must disagree.
        Robinson first asserts that she has a special relationship with the
 county because the county effectively limited her liberty by releasing
 Patterson from jail. But this does not suffice to create a special relationship
 between Robinson and the county. Under the special relationship theory,
 “[t]he affirmative duty to protect arises not from the [s]tate’s knowledge of
 the individual’s predicament or from its expressions of intent to help him,
 but from the limitation which it has imposed on his freedom to act on his own
 behalf.” DeShaney, 489 U.S. at 200. In her complaint, Robinson does not
 allege that the county restricted her ability to act on her own behalf. It follows
 that the district court correctly concluded that the special relationship theory
 does not apply here.
        Robinson next asserts the district court should have applied the state-
 created danger theory. As Robinson recognizes, however, this Court has
 “‘repeatedly noted’ the unavailability of the [state-created danger] theory in
 this circuit.” Columbia-Brazoria, 855 F.3d at 688 (citation omitted). The
 district court correctly declined to stray from circuit precedent. And we
 decline as well. See In re Hidalgo Cnty. Emergency Serv. Found., 962 F.3d 838,
 841 (5th Cir. 2020).
        Accordingly, Robinson’s § 1983 claims fail as a matter of law, and the
 district court correctly dismissed them. See DeShaney, 489 U.S. at 197. We
 do not address the district court’s denial of Robinson’s motion to strike
 because the dismissal of her claims renders it moot. Likewise, we do not
 address the district court’s decision not to retain supplemental jurisdiction




                                         6
Case: 20-60301    Document: 00515547041        Page: 7   Date Filed: 08/31/2020




                                No. 20-60301


 over Robinson’s remaining state law claims because Robinson premised that
 request on this action being remanded.
       AFFIRMED.




                                     7